       Case 2:15-cr-00016-APG-PAL Document 216 Filed 03/31/21 Page 1 of 4
Prob12B
D/NV Form
Rev. June 2014


                                   United States District Court
                                               for
                                     the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  March 26, 2021

Name of Offender: Corey Terrell Rowe

Case Number: 2:15CR00016

Name of Sentencing Judicial Officer: Honorable Andrew P. Gordon

Date of Original Sentence: October 26, 2016

Original Offense: Felon in Possession of a Firearm

Original Sentence: 42 Months Prison, followed by 36 Months TSR

Date Supervision Commenced: January 18, 2018

Date of Revocation: January 15, 2020

Revocation Sentence: 7 Months Prison, followed by 29 Months TSR

Date Supervision Recommenced: January 28, 2020

Name of Assigned Judicial Officer: Honorable Andrew P. Gordon

                                 PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

         Home Confinement with Location Monitoring – You will be monitored by the form of
         location monitoring technology indicated below for a period up to 90 days, and you must
         follow the rules and regulations of the location monitoring program. You must pay the
         costs of the program.

         ‫ ܈‬Location monitoring technology at the discretion of the probation officer.

         ‫ ܈‬GPS Monitoring (including hybrid GPS).

         ‫ ܈‬You are restricted to your residence at all times except for employment; education;
       Case 2:15-cr-00016-APG-PAL Document 216 Filed 03/31/21 Page 2 of 4

                                    RE: Corey Terrell Rowe
Prob12B
D/NV Form
Rev. June 2014
         religious services; medical, substance abuse, or mental health treatment; attorney visits;
         court appearances; court-ordered obligations; or other activities as pre-approved by the
         probation officer (Home Detention).

                                               CAUSE

Mr. Rowe commenced his first term of supervision on January 18, 2018. On January 15, 2020,
he was revoked for unlawful use of controlled substances, failure to report a change in residence,
failure to report law enforcement contact, failure to submit to drug testing, failure to adhere to his
home confinement schedule, failure to adhere to the residential reentry center rules, frequenting
places were controlled substances were sold, and associating with criminals,. He was sentenced
to seven (7) months imprisonment and continued on supervised release for twenty-nine (29)
months. Rowe’s second term of supervised release commenced on January 28, 2020.

On November 28, 2020, the Las Vegas Metropolitan Police Department was dispatched to 2482
Cavern Cove Way, Las Vegas, Nevada, in reference to a burglary. Details of the call indicated
that a black male and a Hispanic female had been in the house but had already left the residence
in a black Mercedes.

Upon arrival officers met the victim, Antoinne Bell, who stated she had arrived at her residence
and noticed an older black model Mercedes, four-door with tinted windows, parked on the street
in front of her residence. She proceeded to enter her residence through the side garage door, but
once inside she discovered a male and a female sitting in her stairway.

Bell recognized the male as a friend of her ex-boyfriend. He was known to her as “Remy,” but
did not know his real name and she could not identify the female he was with. Bell immediately
noticed that the front door had been broken and she asked them how they had entered her
residence. Remy responded that it was his friend’s house and that she should leave.

Bell instructed him to leave her residence, but he began to speak with someone on telephone.
Bell stated Remy informed the individual on the telephone that she was there and that he should
leave from around the corner. Remy then walked out of her residence and began to yell at her
calling her a “bitch” and stating that he was real active with guns and he was not afraid to use
them.

Bell informed officers that they left residence without taking anything. However, there was an
active protection order against her ex-boyfriend, Victor, due to her being a victim of Domestic
Battery. She was aware that Victor had been released from custody, but Victor’s brother had
already picked up his belongings. Bell believed that Victor had sent his friends to see if Bell was
at her residence.

On February 25, 2021, Rowe was arrested for Home Invasion, in violation of N.R.S. 205.067.2,
Felony, by the Las Vegas Metropolitan Police Department. At this time, this case remains
pending and a Preliminary Hearing is scheduled for April 28, 2021.
       Case 2:15-cr-00016-APG-PAL Document 216 Filed 03/31/21 Page 3 of 4

                                         RE: Corey Terrell Rowe
Prob12B
D/NV Form
Rev. June 2014


Due to Rowe’s current non-compliance, it is recommended that the Court modify his conditions
of supervised release to include 90 days of Home Confinement with Location Monitoring as a
sanction for his arrest and so he can be closely monitored. Please see attached Waiver of Hearing
signed by Rowe agreeing to this modification. If Your Honor has any questions or concerns or
prefers an alternate course of action the undersigned will be available at the Court’s convenience.


                                                               Respectfully submitted,
                                                                                Digitally signed by Margarita
                                                                                Hernandez Powell
                                                                                Date: 2021.03.30 08:41:10
                                                               ______________________________
                                                                                -07'00'
                                                               Margarita Hernandez Powell
                                                               United States Probation Officer

Approved:
                   2021.03.30
                   08:20:07 -07'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer

THE COURT ORDERS

‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------



                                                      _____________________________
                                                      Signature of Judicial Officer

                                                         March 31, 2021
                                                      _____________________________
                                                      Date
Case 2:15-cr-00016-APG-PAL Document 216 Filed 03/31/21 Page 4 of 4
